DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on October 10, 2022.  Claims 1, 2, 3, 5 & 6 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.

Claim Objections
Claims 1 & 3 are objected to because of the following informalities:  
Delete Claim 1, line 8 which recites: “a plurality of connecting seat,” and 
replace Claim 1, line 8 with - - a plurality of connecting seats - -.  
Appropriate correction is required.

Delete Claim 3, lines 2 – 4 which recites: “the center of the connection seat includes a reinforcing plate; and the top of the connecting seat is extended with a U-shaped body, the U-shaped body being clamped on the bottom outer side of the cross beam.” and 
replace Claim 3, lines 2 – 4 with - - the center of the connecting seats includes a reinforcing plate; and the top of the connecting seats is extended with a U-shaped body, the U-shaped body being clamped on the bottom outer side of the cross beam. - -

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Design Number 624,005 S) to Winner in view of (U.S. Patent Number 5,108,141) to Anderson, (U.S. Patent Number 3,677,451) to Burland, (U.S. Patent Number 9,566,914 B2) to Marr, Jr. et., and (U.S. Patent Number 9,493,123 B2) to Martin.
Regarding claim 1, Winner et al., discloses two cross beams (i.e. Left & Right Longitudinal Beams of Truck Rack in Figure 5 & 7), the cross beams (i.e. Left & Right Longitudinal Beams of Truck Rack in Figure 5 & 7) being rods parallelly placed, 
two fixing rods (i.e. Middle & Rear Horizontal Rods of Truck Rack in Figures 5 & 7), the fixing rods (i.e. Middle & Rear Horizontal Rods of Truck Rack in Figures 5 & 7) being particular to and located below the two cross beams (i.e. Left & Right Longitudinal Beams of Truck Rack in Figure 5 & 7); 
the plurality of connecting seat (i.e. Connection Seat Brackets in Figures 4, 9 & 10);
the plurality of supporting frames (i.e. Vertical Front & Rear / Left & Right Supporting Frame Rods), the fixing rods (i.e. Middle & Rear Horizontal Rods of Truck Rack in Figures 5 & 7) each connecting two supporting frames (i.e. Vertical Front & Rear / Left & Right Supporting Frame Rods),
the mobile frame (See Figure 5, 7 & 8), the mobile frame (See Figures 5, 7 & 8) being U-shaped, wherein the mobile frame (See Figures 5, 7 & 8) includes two vertical rods (and the cross rod (i.e. Front Horizontal Rod of Truck Rack in Figures 5 & 7); the two vertical rods (i.e. Left & Right Short Front Vertical Rod Bracket in Figure 5) and the cross rod (i.e. Front Horizontal Rod of Truck Rack in Figures 5 & 7) form the U-shape; the cross rod (i.e. Front Horizontal Rod of Truck Rack in Figures 5 & 7) is located below the cross beams (i.e. Left & Right Longitudinal Beams in Figure 5, 7, 8 & 9); and the mobile frame (See Figures 5, 7 & 8) is connected to the cross beams (i.e. Left & Right Longitudinal Beams of Truck Rack in Figure 5 & 7) by the connecting seat (i.e. Connection Seat Bracket in Figure 10).
However, Winner et al., does not explicitly disclose the hollow square rods.
Anderson teaches the vehicle rack (See Figure 1) having hollow square rods (20) (See Figure 3) for the purpose of removably interconnecting with the frame (See Column 2, lines 40 & 41).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the hollow square rods as taught by Anderson with the vehicle rack of Flaherty because the modification only requires a simple substitution of one known, equivalent vehicle rack cross section for another to obtain predictable results. 
However, Winner et al., lacks and does not explicitly disclose including an H-shaped reinforcing seat, the H-shaped reinforcing seat forming an upper sliding slot I on a top surface of the fixing rod and forming the lower sliding slot I on the bottom surface of the fixing rod; and using the bolt and the clamp plate connection for connecting the bracket to the bottom of the roof rack bar.
Burland teaches the fixing rod (116) including an H-shaped reinforcing seat (See Figure 3), the H-shaped reinforcing seat (See Figure 3) forming an upper sliding slot I (127) on the top surface of the fixing rod (116) and forming the lower sliding slot I (129) on the bottom surface of the fixing rod (116); and 
the support frame (170) coupling to the fixing rod (116) having the H-shaped reinforcement using the bolt (192) and the clamp plate (190) connection (See Figure 3) for connecting the bracket to the bottom of the roof rack bar.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing rod including an H-shaped reinforcing seat, the H-shaped reinforcing seat forming an upper sliding slot I on the top surface of the fixing rod and forming the lower sliding slot I on the bottom surface of the fixing rod; and using the bolt and the clamp plate connection for connecting the bracket to the bottom of the roof rack bar as taught by Burland with the vehicle rack of Winner et al., in order to allow for (a) movably attaching the support frame and the fixing rods and (b) movably attaching objects to the top of the fixing rods as desired.
Furthermore, it would have been obvious to have used this type of connection to connect the cross beams and fixing rods / mobile frame because it would be a simple substitution of one known, equivalent rack connection for another to obtain predictable results and would allow for adjusting the position of the connection.  In the combination, the bracket (Winner Fig. 10) would connect to the cross beams using a plate having a hole for passing a bolt through, the bolt would secure to a clamp plate in a slot in the bottom of the cross beams (similar to how the bracket (170) connects to the beams in Burland (See Figure 3)).  As a result of this connection, the mobile frame would also move back and forth (i.e. fore and aft relative to the vehicle) under the cross beams.
However, Winner et al., does not disclose the plurality of fixing seats wherein: the fixing seats each include the lower connector, the seat body, the moving clamp and the fastening bolt; the seat body is the right-angle aluminum alloy plate and includes the sliding slot II on top, the top surface of the seat body connecting with the lower connector; the moving clamp is the C-shaped alloy clamp and includes the slider and the fastening bolt hole; and the fastening bolt passes through the fastening bolt hole to secure the seat body to the vehicle.  
Marr, Jr. et al., teaches further comprising the plurality of fixing seats (114) wherein: the fixing seats (114) each include the lower connector (114b), the seat body (114D & 114E), the moving clamp (124) and the fastening bolt (124A); the seat body (114D & 114E) is the right-angle aluminum alloy plate (See Column 9, lines 4 & 5) and includes the sliding slot II (114F) on top (See Figure 15), the top surface of the seat body (114D & 114E) connecting with the lower connector; the moving clamp (124) is the C-shaped alloy clamp (See Figure 12) and includes the slider (124B) and the fastening bolt hole (i.e. Hole at Lower Portion of (124) in Figure 12); and the fastening bolt passes through the fastening bolt hole to secure the seat body to a vehicle (See Column 12) for the purpose of securing the rack system to the side wall of the truck bed (See Column 4, lines 61 – 63).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of fixing seats wherein: the fixing seats each include the lower connector, the seat body, the moving clamp and the fastening bolt; the seat body is the right-angle aluminum alloy plate and includes the sliding slot II on top, the top surface of the seat body connecting with the lower connector; the moving clamp is the C-shaped alloy clamp and includes the slider and the fastening bolt hole; and the fastening bolt passes through the fastening bolt hole to secure the seat body to a vehicle as taught by Marr, Jr. et al., with the vehicle rack of Winner et al., because it would make the connection to the truck bed adjustable and because it only involves a simple substitution of one known, equivalent truck bed connection element for another to obtain predictable results.  
However, Winner as modified above does not explicitly disclose the C-shaped clamp being made from aluminum alloy.
Martin discloses truck rack parts that are made from aluminum alloy (See Column 12, lines 3 – 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the C-shaped clamp from aluminum alloy as taught by Martin with the vehicle rack of Winner in order to provide a strong and light weight clamp.

Regarding claim 2, Winner et al., as modified by Burland discloses wherein the sliding slot (127 & 129 – Burland Figs. 3, 7) is provided with a hole (rectangular interior portion of 127, 129 – Burland Figs. 3, 7), the hole has a width larger than a width of the sliding slot (rectangular interior hole of 127, 129 has a width larger than the width of the open slot portion of 127, 129 – Burland Figs. 3, 7).  
Winner as modified above does not disclose the hole being square shaped.
However, it would have been obvious to one of ordinary skill to have made the rectangular hole a square in the combination because the modification only requires a simple substitution of one known, equivalent sliding track seat shape for another to obtain predictable results.  Further, the modification only involves an obvious matter of design choice, since it appears that the invention would perform equally well with either a rectangular or a square shaped track.

Regarding claim 5, Winner et al., as modified by Burland discloses wherein: the fixing rod (15 & 16) includes closed covers (i.e. Left & Right (94) in Figures 3 & 9) at both ends, and the closed covers (i.e. Left & Right (94) in Figures 3 & 9) seal both ends of the upper sliding slot I (127) and the lower sliding slot I (129) (See Figures 3 & 7).  

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Design Number 624,005 S) to Winner et al., (U.S. Patent Number 5,108,141) to Anderson; (U.S. Patent Number 3,677,451) to Burland; (U.S. Patent Number 9,566,914 B2) to Marr, Jr. et., and (U.S. Patent Number 9,493,123 B2) to Martin as applied to claim 1 above, and further in view of (U.S. Patent Number 5,494,327) to Derecktor.
Regarding claim 6, Winner et al., as modified by Burland discloses further comprising the bolt head (head portion of any of 62 & 65) and the clamping plate (any of 55, 56, 57 & 63), the clamping plate connects with the sliding slot (Burland – plate slides in the slot).
However, Winner et al., as modified by above does not explicitly disclose the clamping seat and the ring buckle; the clamping seat connects the bolt head and the ring buckle.
Derecktor teaches the plurality of rope fixing buckles (i.e. Front & Rear (102) in Figure 1), wherein each rope fixing buckle (i.e. Front & Rear (102) in Figure 1) includes a clamping seat (i.e. Bottom Horizontal Portion of (102) adjacent (80) in Figure 1) and a ring buckle (i.e. Circular Top Portion of (102) in Figure 1).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have used Burland’s bolt head and clamping plate to connect Derecktor’s clamping seat and ring buckle to the top of the fixing rods because it would allow the user to movably tie down any desired items as needed.  In the combination, the clamping seat (bottom horizontal portion of 102 – Derecktor Fig. 1) connects the bolt head (head portion of any of 62, 65 – Burland) and the ring buckle (circular top portion of 102 – Derecktor Fig. 1). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,927,782) to Olms teaches the fixing rod (18 & 19) is located below the cross beams (16 & 17); and the mobile frame (22) is connected to the cross beams (16 & 17) and under the cross beams (16 & 17) (See Column 2, lines 60 – 64) (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  

/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734